Motion Granted; Dismissed and Memorandum Opinion filed April 22, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00061-CV

          PRECISION-HAYES INTERNATIONAL, INC., Appellant

                                         V.
                         JDH PACIFIC, INC., Appellee

                     On Appeal from the 400th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 19-DCV-261720

                          MEMORANDUM OPINION

      This is an attempted appeal from the trial court’s refusal to rule. On April 5,
2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.